Case 1:99-mc-09999 Document 916-7 Filed 08/21/20 Page 1 of 1 PageID #: 91075




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 INTERCEPT PHARMACEUTICALS, INC.                 )
 and INTERCEPT PHARMA EUROPE                     )
 LTD.,                                           )
                                                 )
                         Plaintiffs,             )
                                                 )
                  v.                             )   C.A. No. ___________________
                                                 )
 APOTEX INC. and APOTEX CORP.,                   )
                                                 )
                         Defendants.             )

                       PLAINTIFFS’ FED. R. CIV. P. 7.1 STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs Intercept Pharmaceuticals, Inc.

(“Intercept Pharmaceuticals”) and Intercept Pharma Europe Limited (“IPEL”) (collectively

“Intercept” or “Plaintiffs”) state as follows:

       Intercept Pharmaceuticals is a publicly owned company traded on the Nasdaq Stock Market

under the ticker symbol ICPT, and to its knowledge, no publicly held corporation owns 10% or

more of its stock.

       IPEL is a wholly owned subsidiary of Intercept Pharmaceuticals.

                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
  OF COUNSEL:
                                                 /s/ Jack B. Blumenfeld
  Christopher Sipes                              ____________________________
  Jeffrey Elikan                                 Jack B. Blumenfeld (#1014)
  Megan Keane                                    Jeremy A. Tigan (#5239)
  Jeremy Cobb                                    1201 North Market Street
  Laura Dolbow                                   P.O. Box 1347
  Mary Swears                                    Wilmington, DE 19899
  COVINGTON & BURLING LLP                        (302) 658-9200
  One CityCenter                                 jblumenfeld@mnat.com
  850 Tenth Street NW                            jtigan@mnat.com
  Washington, DC 20001-4956
  (202) 662-6000                                 Attorneys for Plaintiffs
  August 21, 2020
